Citation Nr: 1009222	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-17 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for a right shoulder 
disorder to include as secondary to a low back disorder.  

3.  Entitlement to service connection for a cervical spine 
disorder. 

4.  Entitlement to service connection for a right hand 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty in the United 
States Army from July 1989 to October 1993.  He also had 
service in the National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee. 
Oklahoma.  

In January 2010, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his 
claim.  A complete transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran claims that his low back disorder is related to 
his period of service in the National Guard.  Active 
military, naval, or air service includes any period of active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred in 
line of duty.  38 U.S.C.A. § 101(21)(24), (West 2002); 38 
C.F.R. § 3.6(a) (2009).  Active military, naval, or air 
service also includes any period of inactive duty training 
(INACDUTRA) duty in which the individual concerned was 
disabled from injury incurred in the line of duty.  Id. 
Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ACDUTRA or from injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131. ACDUTRA includes full time duty performed 
by members of the National Guard of any state or the 
reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty 
other than full time duty performed by a member of the 
Reserves or the National Guard of any state.  38 C.F.R. § 
3.6(d) (2009).  

In June 21, 1998 the Veteran was treated for a twisting 
injury of the low back that the examiner diagnosed as an 
exacerbation of low back pain.  On June 19, 2002, he was 
treated for low back pain with a finding of low back syndrome 
with left sciatica.  The record reveals that these treatments 
for a low back disorder and injury occurred while he was on 
ACDUTRA.  (See, Dates of ACDUTRA June 12, 1998 to June 28, 
1998; and June 8, 2002 to June 26, 2002).  He has been 
diagnosed with mild to moderate degenerative disc and 
degenerative joint changes at the L5-S1 level ad mild early 
degenerative changes of the lumbar spine consisting of small 
anterior osteophytes.  (See, VA X-ray report of April 2002).  

A VA examination with an opinion is necessary if the evidence 
of record: (a) Contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (b) establishes that the Veteran suffered 
an event, injury, or disease in service; (c) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 C.F.R. § 3.159; McClendon v. Nicholson, 
20 Vet. App. 79 (2006).  A VA examination to determine the 
etiology of the low back disorder has not been scheduled.  

Given the VA's duty to obtain a VA examination where the 
evidence indicates that the claimed disability may be 
associated with inservice problems, see 38 C.F.R. § 
3.159(c)(4) and McClendon, supra, (recognizing that the 
latter element is a low threshold), a remand is necessary for 
further medical assessment with a nexus opinion.  See also 38 
U.S.C.A. § 5103A.  

Additionally, the Veteran has testified before the 
undersigned in January 2010 that his claim for a right 
shoulder disorder includes as being secondary to the low back 
disorder.  The Board is obligated to address all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.  Myers 
v. Derwinski, 1 Vet. App. 127, 130 (1991); EF v. Derwinski, 1 
Vet. App. 324, 326 (1991); Solomon v. Brown, 6 Vet. App. 396, 
400 (1994).  Where such review reasonably reveals that the 
claimant is seeking a particular benefit, the Board is 
required to adjudicate the issue or, if appropriate, remand 
the issue to the RO for development and adjudication; 
however, the Board may not ignore an issue so raised.  Id.  
Since the RO has not had yet considered this issue in the 
first instance, the claim must be remanded for development 
and initial adjudication on the merits. See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).

The Veteran has testified that his cervical spine disorder 
and his right hand disorder are related to injuries sustained 
during his period of service in the Army.  The Board notes 
that subsequent to the issuance of the statement of the case 
in March 2008, VA outpatient treatment records were 
associated with the claims file.  A supplemental statement of 
the case has not been issued as required under 38 C.F.R. §§ 
19.31 and 19.37 (2009).  These records refer to the low back 
and the cervical spine and also note that the Veteran has a 
poor hand grip.  The record shows that the service treatment 
records for the Veteran's service in the United States Army 
from 1989 to 1993 are not available.  At entrance into the 
National Guard in 1996, the Veteran reported a history of a 
right hand fracture.  The VA outpatient treatment records 
added to the file since the issuance of the statement of the 
case are 


potentially pertinent to the Veteran's claims.  The RO did 
not issue a supplemental statement of the case as is required 
by 38 C.F.R. § 19.37(a). 

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Provide to the Veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to secondary service 
connection including due to aggravation.  
The notice should also inform the Veteran 
that he should provide VA with copies of 
any evidence relevant to this claim that 
he has in his possession.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.  

2.  Schedule the Veteran for an 
orthopedic examination.  The claims file 
and a copy of this remand must be made 
available to the examiner for review and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  A complete history must be 
taken.  All indicated tests and studies 
should be accomplished.  The examiner 
should examine the Veteran and offer an 
opinion regarding the etiology of any low 
spine disorder to include whether it is 
at least as likely as not (a 50 percent 
probability or greater) that any low 
spine disorder was incurred in or was 
aggravated by the Veteran's service.  The 
examiner must specifically address 
whether the Veteran's current low back 
disorder is due to or aggravated the 
diagnosed exacerbation of low back pain 
in June 1998 or the finding of low back 
syndrome with left sciatica in June 2002.   
Complete rationale must be provided.  

The examiner should examine the Veteran's 
his right shoulder.  The examiner should 
determine the etiology of any right 
shoulder disorder found, to include if it 
is due to or aggravated by the Veteran's 
low back disorder.  Complete rationale 
must be provided.  

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, specific studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009); See also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Following completion of the above, 
the claims should be readjudicated, 
including service connection on a 
secondary basis for a right shoulder 
disorder.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case that includes a discussion of all 
evidence associated with the claims file 
since the issuance of the statement of 
the case in March 2008.  The Veteran 
should be provided an opportunity to 
respond.  The claim should then be 
returned to the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


